Exhibit 10.2

 

INVESTOR REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 30, 2006,
by and among ISONICS CORPORATION, a California corporation (the “Company”), and
the undersigned investors listed on Schedule I attached hereto (each, an
“Investor” and collectively, the “Investors”).

 

WHEREAS:

 

A.                                   In connection with the Securities Purchase
Agreement by and among the parties hereto of even date herewith (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Investors secured convertible debentures (the “Convertible Debentures”) which
shall be convertible into that number of shares of the Company’s common stock,
no par value per share (the “Common Stock”), pursuant to the terms of the
Securities Purchase  Agreement for an aggregate purchase price of up to Sixteen
Million Dollars ($16,000,000). Capitalized terms not defined herein shall have
the meaning ascribed to them in the Securities Purchase Agreement.

 

B.                                     To induce the Investors to execute and
deliver the Securities Purchase Agreement, the Company has agreed to provide
certain registration rights under the Securities Act of 1933, as amended, and
the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), and applicable state securities
laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

 


1.                                       DEFINITIONS.


 

As used in this Agreement, the following terms shall have the following
meanings:

 

(A)                                  “PERSON” MEANS A CORPORATION, A LIMITED
LIABILITY COMPANY, AN ASSOCIATION, A PARTNERSHIP, AN ORGANIZATION, A BUSINESS,
AN INDIVIDUAL, A GOVERNMENTAL OR POLITICAL SUBDIVISION THEREOF OR A GOVERNMENTAL
AGENCY.

 

(B)                                 “REGISTER,” “REGISTERED,” AND “REGISTRATION”
REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR MORE
REGISTRATION STATEMENTS (AS DEFINED BELOW) IN COMPLIANCE WITH THE SECURITIES ACT
AND PURSUANT TO RULE 415 UNDER THE SECURITIES ACT OR ANY SUCCESSOR
RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED BASIS
(“RULE 415”), AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT(S) BY THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”).

 

(C)                                  “REGISTRABLE SECURITIES” MEANS THE SHARES
OF COMMON STOCK ISSUABLE TO THE INVESTORS UPON CONVERSION OF THE CONVERTIBLE
DEBENTURES PURSUANT TO THE SECURITIES PURCHASE AGREEMENT THE BUYER’S SHARES, AS
THIS TERM IS DEFINED IN THE SECURITIES PURCHASE AGREEMENT, AND THE WARRANT
SHARES, AS THIS TERM IS DEFINED IN THE SECURITIES PURCHASE AGREEMENT.

 

--------------------------------------------------------------------------------


 

(D)                                 “REGISTRATION STATEMENT” MEANS A
REGISTRATION STATEMENT, INCLUDING BUT NOT LIMITED TO THE INITIAL REGISTRATION
STATEMENT, THE AMENDED REGISTRATION STATEMENT OR NEW REGISTRATION STATEMENT, AND
ANY SUBSEQUENT REGISTRATION STATEMENT UNDER THE SECURITIES ACT WHICH COVERS THE
REGISTRABLE SECURITIES.

 


2.                                       REGISTRATION.


 

(A)                                  (I) SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE COMPANY SHALL PREPARE AND FILE, NO LATER THAN AUGUST 7, 2006
(THE “SCHEDULED FILING DEADLINE”), WITH THE SEC A REGISTRATION STATEMENT ON
FORM S-1 OR SB-2 (OR, IF THE COMPANY IS THEN ELIGIBLE, ON FORM S-3) UNDER THE
SECURITIES ACT (THE “INITIAL REGISTRATION STATEMENT”) FOR THE RESALE BY THE
INVESTORS OF THE REGISTRABLE SECURITIES, WHICH INCLUDES A TOTAL OF 8,735,785
SHARES OF THE COMPANY’S COMMON STOCK (THIS NUMBER IS EQUIVALENT TO 19.99% OF THE
OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK),  INCLUDING 6,075,785SHARES OF
THE COMPANY’S COMMON STOCK TO BE ISSUED UPON CONVERSION OF THE CONVERTIBLE
DEBENTURES, 660,000 BUYER’S SHARES AND 2,000,000 WARRANT SHARES TO BE ISSUED
UNDER THE WARRANTS WITH THE $1.25 EXERCISE PRICE. THE COMPANY SHALL CAUSE THE
REGISTRATION STATEMENT TO REMAIN EFFECTIVE UNTIL THE EARLIER OF I) ALL OF THE
REGISTRABLE SECURITIES HAVE BEEN SOLD OR SUCH REGISTRABLE SECURITIES BEING
ELIGIBLE FOR SALE UNDER RULE 144(K). PRIOR TO THE FILING OF THE REGISTRATION
STATEMENT WITH THE SEC, THE COMPANY SHALL FURNISH A COPY OF THE INITIAL
REGISTRATION STATEMENT TO THE INVESTORS FOR THEIR REVIEW AND COMMENT. PRIOR TO
THE FILING OF THE REGISTRATION STATEMENT THE INVESTORS SHALL FURNISH TO THE
COMPANY A COMPLETED AND EXECUTED SELLING SHAREHOLDER NOTICE AND QUESTIONNAIRE IN
THE FORM ATTACHED HERETO. THE INVESTORS SHALL FURNISH COMMENTS ON THE INITIAL
REGISTRATION STATEMENT TO THE COMPANY WITHIN TWENTY-FOUR (24) HOURS OF THE
RECEIPT THEREOF FROM THE COMPANY.

 

(B)                                 EFFECTIVENESS OF THE INITIAL REGISTRATION
STATEMENT. THE COMPANY SHALL USE ITS BEST EFFORTS (I) TO HAVE THE INITIAL
REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC NO LATER THAN ONE HUNDRED
TWENTY (120) DAYS FROM THE DATE HEREOF (THE “SCHEDULED EFFECTIVE DEADLINE”),
(II) TO HAVE THE AMENDED REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC NO
LATER THAN FORTY FIVE (45) DAYS FROM THE DATE FILED (THE “AMENDED SCHEDULED
EFFECTIVE DEADLINE”) AND (III) TO INSURE THAT THE INITIAL REGISTRATION
STATEMENT, THE AMENDED REGISTRATION STATEMENT AND ANY SUBSEQUENT REGISTRATION
STATEMENT REMAINS IN EFFECT UNTIL ALL OF THE REGISTRABLE SECURITIES HAVE BEEN
SOLD, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

(C)                                  FAILURE TO FILE OR OBTAIN EFFECTIVENESS OF
THE REGISTRATION STATEMENT. IN THE EVENT THE INITIAL OR AMENDED REGISTRATION
STATEMENT IS NOT FILED BY THE SCHEDULED FILING DEADLINE OR THE AMENDED FILING
DEADLINE OR IS NOT DECLARED EFFECTIVE BY THE SEC ON OR BEFORE THE SCHEDULED
EFFECTIVE DATE OR THE AMENDED SCHEDULED EFFECTIVE DEADLINE, OR IF AFTER THE
REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC, SALES CANNOT BE
MADE PURSUANT TO THE REGISTRATION STATEMENT (WHETHER BECAUSE OF A FAILURE TO
KEEP THE REGISTRATION STATEMENT EFFECTIVE, FAILURE TO DISCLOSE SUCH INFORMATION
AS IS NECESSARY FOR SALES TO BE MADE PURSUANT TO THE REGISTRATION STATEMENT,
FAILURE TO REGISTER SUFFICIENT SHARES OF COMMON STOCK OR OTHERWISE) THEN AS
PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER OF REGISTRABLE SECURITIES BY REASON
OF ANY SUCH DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE UNDERLYING SHARES
OF COMMON STOCK (WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER REMEDIES AT
LAW OR IN EQUITY), THE COMPANY WILL PAY AS LIQUIDATED DAMAGES (THE “LIQUIDATED
DAMAGES”) TO THE HOLDER, AT THE COMPANY’S OPTION, EITHER A CASH AMOUNT OR SHARES
OF THE COMPANY’S COMMON STOCK WITHIN THREE (3) BUSINESS DAYS, AFTER

 

2

--------------------------------------------------------------------------------


 

DEMAND THEREFORE, EQUAL TO ONE PERCENT (1%) OF THE LIQUIDATED VALUE OF THE
CONVERTIBLE DEBENTURES OUTSTANDING AS LIQUIDATED DAMAGES FOR EACH THIRTY (30)
DAY PERIOD AFTER THE SCHEDULED FILING DEADLINE, AMENDED  SCHEDULED FILING
DEADLINE OR THE SCHEDULED EFFECTIVE DATE, AMENDED SCHEDULED EFFECTIVE DATE AS
THE CASE MAY BE. THE LIQUIDATED DAMAGES WILL BE PRO RATED FOR EACH DAY, AND IN
NO CASE WILL THE COMPANY BE OBLIGATED TO PAY LIQUIDATED DAMAGES FOR MORE THAN A
TOTAL OF 365 CALENDAR DAYS.

 

(D)                                 LIQUIDATED DAMAGES. THE COMPANY AND THE
INVESTOR HERETO ACKNOWLEDGE AND AGREE THAT THE SUMS PAYABLE UNDER
SUBSECTION 2(C) ABOVE SHALL CONSTITUTE LIQUIDATED DAMAGES AND NOT PENALTIES AND
ARE IN ADDITION TO ALL OTHER RIGHTS OF THE INVESTOR, INCLUDING THE RIGHT TO CALL
A DEFAULT. THE PARTIES FURTHER ACKNOWLEDGE THAT (I) THE AMOUNT OF LOSS OR
DAMAGES LIKELY TO BE INCURRED IS INCAPABLE OR IS DIFFICULT TO PRECISELY
ESTIMATE, (II) THE AMOUNTS SPECIFIED IN SUCH SUBSECTIONS BEAR A REASONABLE
RELATIONSHIP TO, AND ARE NOT PLAINLY OR GROSSLY DISPROPORTIONATE TO, THE
PROBABLE LOSS LIKELY TO BE INCURRED IN CONNECTION WITH ANY FAILURE BY THE
COMPANY TO OBTAIN OR MAINTAIN THE EFFECTIVENESS OF A REGISTRATION STATEMENT,
(III) ONE OF THE REASONS FOR THE COMPANY AND THE INVESTOR REACHING AN AGREEMENT
AS TO SUCH AMOUNTS WAS THE UNCERTAINTY AND COST OF LITIGATION REGARDING THE
QUESTION OF ACTUAL DAMAGES, AND (IV) THE COMPANY AND THE INVESTOR ARE
SOPHISTICATED BUSINESS PARTIES AND HAVE BEEN REPRESENTED BY SOPHISTICATED AND
ABLE LEGAL COUNSEL AND NEGOTIATED THIS AGREEMENT AT ARM’S LENGTH.

 


3.                                       RELATED OBLIGATIONS.


 

(A)                                  THE COMPANY SHALL NO LATER THAN OCTOBER 31,
2006 OBTAIN SHAREHOLDER APPROVAL TO ISSUE IN EXCESS OF 19.99% OF THE OUTSTANDING
SHARES OF THE COMPANY’S COMMON STOCK UPON CONVERSION OF THE CONVERTIBLE
DEBENTURES, ISSUANCE OF SHARES OF THE COMPANY’S COMMON STOCK FOR PAYMENT FOR
OUTSTANDING AND ACCRUED INTEREST, ISSUANCE OF SHARES OF THE COMPANY’S COMMON
STOCK FOR PAYMENT OF LIQUIDATED DAMAGES,  EXERCISE OF THE WARRANT SHARES,
ISSUANCE OF THE BUYER’S SHARES (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT)
AND INCREASE ITS AUTHORIZED SHARES OF COMMON STOCK TO AT LEAST ONE HUNDRED
SEVENTY FIVE MILLION (175,000,000) SHARES OF COMMON STOCK.

 

(B)                                 WITHIN THIRTY (30) CALENDAR DAYS OF
OBTAINING SHAREHOLDER APPROVAL TO ISSUE IN EXCESS OF 19.99% OF THE OUTSTANDING
SHARES OF THE COMPANY’S COMMON STOCK, AS OUTLINED ABOVE, AND INCREASING ITS
AUTHORIZED SHARES OF COMMON STOCK TO AT LEAST ONE HUNDRED SEVENTY FIVE MILLION
(175,000,000) SHARES OF COMMON STOCK BUT NO IN NO EVENT LATER THAN NOVEMBER 30,
2006, THE COMPANY SHALL FILE AN AMENDED REGISTRATION STATEMENT OR A NEW
REGISTRATION STATEMENT INCREASING THE NUMBER OF REGISTRABLE SECURITIES TO AN
AMOUNT EQUAL TO THREE (3) TIMES THE NUMBER OF SHARES OF THE COMPANY’S COMMON
STOCK TO BE ISSUED UPON CONVERSION OF THE CONVERTIBLE DEBENTURES THEN
UNCONVERTED OR UNPAID (CALCULATED BASED ON DIVIDING THE RESULT OF A TWENTY
PERCENT (20%) DISCOUNT OF THE AVERAGE OF THE TWO (2) DAILY LOWEST VWAP’S FOR THE
FIVE (5) CONSECUTIVE TRADING DAYS PRIOR TO THE DATE THE AMENDED REGISTRATION
STATEMENT IS FILED INTO THE PRINCIPAL AMOUNT OF THE THEN UNCONVERTED CONVERTIBLE
DEBENTURE MULTIPLIED BY THREE (3)), (BUT NO MORE THAN 64,000,000 SHARES OF
COMMON STOCK) AND 6,000,000 WARRANT SHARES TO BE ISSUED UNDER THE WARRANTS WITH
THE EXERCISE PRICE OF $1.75 AND $2.00 (EITHER THE AMENDED REGISTRATION STATEMENT
OR THE NEW REGISTRATION STATEMENT SHALL BE REFERRED TO AS THE “AMENDED
REGISTRATION STATEMENT”). THE COMPANY SHALL USE ITS BEST EFFORTS (I) TO HAVE THE
AMENDED REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC NO LATER THAN FORTY
FIVE (45) CALENDAR FROM

 

3

--------------------------------------------------------------------------------


 

THE DATE FILED BUT IN NO EVENT LATER THAN JANUARY 15, 2007 (THE “AMENDED
SCHEDULED EFFECTIVE DEADLINE”) AND (II) TO INSURE THAT THE AMENDED REGISTRATION
STATEMENT AND ANY SUBSEQUENT REGISTRATION STATEMENT REMAINS IN EFFECT UNTIL ALL
OF THE REGISTRABLE SECURITIES HAVE BEEN SOLD, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

(C)                                  IN THE EVENT THAT ALL OF THE REGISTRABLE
SECURITIES REGISTERED PURSUANT TO THE AMENDED REGISTRATION STATEMENT ARE ISSUED
TO THE INVESTOR AND THERE REMAINS PRINCIPAL AMOUNTS AND ACCRUED INTEREST DUE AND
OUTSTANDING PURSUANT TO THE CONVERTIBLE DEBENTURES THE COMPANY SHALL WITHIN
THIRTY (30) CALENDAR DAYS OF SUCH EVENT FILE A SUBSEQUENT REGISTRATION STATEMENT
REGISTERING THE SUM OF THE NUMBER OF REGISTRABLE SECURITIES TO BE ISSUED UPON
CONVERSION OF THE PRINCIPAL AMOUNTS DUE AND OUTSTANDING PURSUANT TO THE
CONVERTIBLE DEBENTURES REGISTERED TO DATE SUBTRACTED FROM 64,000,000 SHARES. THE
COMPANY SHALL USE ITS BEST EFFORTS TO HAVE SUCH SUBSEQUENT REGISTRATION
STATEMENT DECLARED EFFECTIVE BY THE SEC NO LATER THAN FORTY FIVE (45) CALENDAR
FROM THE DATE FILED.

 

(D)                                 THE COMPANY SHALL KEEP THE REGISTRATION
STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE DATE ON WHICH
THE INVESTOR SHALL HAVE SOLD ALL THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT OR SUCH REGISTRABLE SECURITIES BEING ELIGIBLE FOR SALE
UNDER RULE 144(K) (THE “REGISTRATION PERIOD”), WHICH REGISTRATION STATEMENT
(INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED
THEREIN) SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT
MISLEADING.

 

(E)                                  THE COMPANY SHALL PREPARE AND FILE WITH THE
SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424
PROMULGATED UNDER THE SECURITIES ACT, AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD,
AND, DURING SUCH PERIOD, COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED
BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE
SECURITIES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS
OF DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN SUCH
REGISTRATION STATEMENT. IN THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A
REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT
(INCLUDING PURSUANT TO THIS SECTION 3(B)) BY REASON OF THE COMPANY’S FILING A
REPORT ON FORM 10-KSB, FORM 10-QSB OR FORM 8-K OR ANY ANALOGOUS REPORT UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), THE COMPANY
SHALL INCORPORATE SUCH REPORT BY REFERENCE INTO THE REGISTRATION STATEMENT, IF
APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR SUPPLEMENTS WITH THE SEC ON THE
SAME DAY ON WHICH THE EXCHANGE ACT REPORT IS FILED WHICH CREATED THE REQUIREMENT
FOR THE COMPANY TO AMEND OR SUPPLEMENT THE REGISTRATION STATEMENT.

 

(F)                                    THE COMPANY SHALL ENSURE THAT THE
REGISTRATION STATEMENT AND THE FINAL PROSPECTUS INCLUDED THEREIN ARE AVAILABLE
TO THE HOLDERS OF REGISTRABLE SECURITIES ON THE EDGAR WEBSITE MAINTAINED BY THE
SECURITIES AND EXCHANGE COMMISSION. THE COMPANY SHALL PROVIDE THE INVESTORS SUCH
OTHER DOCUMENTS AS SUCH INVESTOR MAY REASONABLY REQUEST FROM TIME TO TIME IN
ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH
INVESTOR.

 

4

--------------------------------------------------------------------------------


 

(G)                                 THE COMPANY SHALL USE ITS BEST EFFORTS TO
(I) REGISTER AND QUALIFY THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS
IN THE UNITED STATES AS ANY INVESTOR REASONABLY REQUESTS, (II) PREPARE AND FILE
IN THOSE JURISDICTIONS, SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS)
AND SUPPLEMENTS TO SUCH REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO
MAINTAIN THE EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE
SUCH OTHER ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND
QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND
(IV) TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE
REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION
THERETO TO (W) MAKE ANY CHANGE TO ITS ARTICLES OF INCORPORATION OR BY-LAWS, (X)
QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(D), (Y) SUBJECT ITSELF TO GENERAL
TAXATION IN ANY SUCH JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO SERVICE OF
PROCESS IN ANY SUCH JURISDICTION. THE COMPANY SHALL PROMPTLY NOTIFY EACH
INVESTOR WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE REGISTRATION OR QUALIFICATION
OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF ANY JURISDICTION IN THE UNITED STATES OR ITS RECEIPT OF ACTUAL NOTICE OF
THE INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE.

 

(H)                                 AS PROMPTLY AS PRACTICABLE AFTER BECOMING
AWARE OF SUCH EVENT OR DEVELOPMENT, THE COMPANY SHALL NOTIFY EACH INVESTOR IN
WRITING OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS
INCLUDED IN A REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING (PROVIDED THAT IN NO
EVENT SHALL SUCH NOTICE CONTAIN ANY MATERIAL, NONPUBLIC INFORMATION), AND
PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO
CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND ENSURE THAT SUCH SUPPLEMENT OR
AMENDMENT IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 424(B) TO EACH INVESTOR. THE COMPANY SHALL ALSO PROMPTLY NOTIFY EACH
INVESTOR IN WRITING (I) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN A REGISTRATION STATEMENT OR
ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE (NOTIFICATION OF SUCH
EFFECTIVENESS SHALL BE DELIVERED TO EACH INVESTOR BY FACSIMILE ON THE SAME DAY
OF SUCH EFFECTIVENESS), (II) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR
SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR RELATED
INFORMATION, AND (III) OF THE COMPANY’S REASONABLE DETERMINATION THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.

 

(I)                                     THE COMPANY SHALL USE ITS BEST EFFORTS
TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS
OF A REGISTRATION STATEMENT, OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION WITHIN THE UNITED STATES
OF AMERICA AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO OBTAIN THE
WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT THE EARLIEST POSSIBLE MOMENT AND TO
NOTIFY EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES BEING SOLD OF THE ISSUANCE
OF SUCH ORDER AND THE RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL NOTICE OF THE
INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE.

 

5

--------------------------------------------------------------------------------


 

(J)                                     THE COMPANY SHALL MAKE AVAILABLE FOR
INSPECTION BY (I) ANY INVESTOR AND (II) ONE (1) FIRM OF ACCOUNTANTS OR OTHER
AGENTS RETAINED BY THE INVESTORS (COLLECTIVELY, THE “INSPECTORS”) AND SUBJECT TO
THE COMPANY’S NORMAL CONFIDENTIALITY REQUIREMENTS, ALL PERTINENT FINANCIAL AND
OTHER RECORDS, AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY
(COLLECTIVELY, THE “RECORDS”), AS SHALL BE REASONABLY DEEMED NECESSARY BY EACH
INSPECTOR, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY
ALL INFORMATION WHICH ANY INSPECTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER,
THAT EACH INSPECTOR SHALL AGREE, AND EACH INVESTOR HEREBY AGREES, TO HOLD IN
STRICT CONFIDENCE AND SHALL NOT MAKE ANY DISCLOSURE (EXCEPT TO AN INVESTOR) OR
USE  ANY RECORD OR OTHER INFORMATION WHICH THE COMPANY DETERMINES IN GOOD FAITH
TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION THE INSPECTORS ARE SO NOTIFIED,
UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED
UNDER THE SECURITIES ACT, (B) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO
A FINAL, NON-APPEALABLE SUBPOENA OR ORDER FROM A COURT OR GOVERNMENT BODY OF
COMPETENT JURISDICTION, OR (C) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS
OR ANY OTHER AGREEMENT OF WHICH THE INSPECTOR AND THE INVESTOR HAS KNOWLEDGE.
EACH INVESTOR AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH
RECORDS IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW
THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT
DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER FOR, THE RECORDS DEEMED
CONFIDENTIAL.

 

(K)                                  THE COMPANY SHALL HOLD IN CONFIDENCE AND
NOT MAKE ANY DISCLOSURE OF INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE
COMPANY UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH
FEDERAL OR STATE SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT, (III) THE RELEASE OF SUCH INFORMATION IS ORDERED PURSUANT TO A
SUBPOENA OR OTHER FINAL, NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY
OF COMPETENT JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT
OR ANY OTHER AGREEMENT. THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT
DISCLOSURE OF SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT
OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE
PROMPT WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE
INVESTOR’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR
TO OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.

 

(L)                                     THE COMPANY SHALL USE ITS BEST EFFORTS
EITHER TO CAUSE ALL THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT (I) TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF
THE SAME CLASS OR SERIES ISSUED BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE
LISTING OF SUCH REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH
EXCHANGE OR (II) THE INCLUSION FOR QUOTATION ON THE OTC BULLETIN BOARD FOR SUCH
REGISTRABLE SECURITIES. THE COMPANY SHALL PAY ALL FEES AND EXPENSES IN
CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS SECTION 3(J).

 

(M)                               THE COMPANY SHALL COOPERATE WITH THE INVESTORS
WHO HOLD REGISTRABLE SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY
RESTRICTIVE LEGEND) REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED
PURSUANT TO A REGISTRATION STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH

 

6

--------------------------------------------------------------------------------


 

DENOMINATIONS OR AMOUNTS, AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY
REQUEST AND REGISTERED IN SUCH NAMES AS THE INVESTORS MAY REQUEST.

 

(N)                                 THE COMPANY SHALL USE ITS BEST EFFORTS TO
CAUSE THE REGISTRABLE SECURITIES COVERED BY THE APPLICABLE REGISTRATION
STATEMENT TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES
OR AUTHORITIES AS MAY BE NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES.

 

(O)                                 THE COMPANY SHALL OTHERWISE USE ITS BEST
EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN
CONNECTION WITH ANY REGISTRATION HEREUNDER.

 

(P)                                 WITHIN TWO (2) BUSINESS DAYS AFTER A
REGISTRATION STATEMENT WHICH COVERS REGISTRABLE SECURITIES IS DECLARED EFFECTIVE
BY THE SEC, THE COMPANY SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE
COMPANY TO DELIVER, TO THE TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH
COPIES TO THE INVESTORS WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH
REGISTRATION STATEMENT) CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE BY THE SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.

 

(Q)                                 THE COMPANY SHALL TAKE ALL OTHER REASONABLE
ACTIONS NECESSARY TO EXPEDITE AND FACILITATE DISPOSITION BY THE INVESTORS OF
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT.

 


4.                                       OBLIGATIONS OF THE INVESTORS.


 

Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of Common Stock to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreement in connection
with any sale of Registrable Securities with respect to which an Investor has
entered into a contract for sale prior to the Investor’s receipt of a notice
from the Company of the happening of any event of the kind described in
Section 3(f) or the first sentence of 3(e) and for which the Investor has not
yet settled.

 


5.                                       EXPENSES OF REGISTRATION.


 

All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company. The Company’s obligation to bear expenses
described in this Section 5 does not include any expenses that any Investor
may incur in connection with any inspection contemplated in Section 3(i), any
legal, accounting or other advisors retained by the Investors (or any of them)
to assist the Investor in the registration process, or any sales commissions,
fees, or any other charge or expense incurred by the Investor.

 

7

--------------------------------------------------------------------------------


 


6.                                       INDEMNIFICATION.


 

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

 

(A)                                  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
COMPANY WILL, AND HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH
INVESTOR, THE DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES
OF, AND EACH PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY
LOSSES, CLAIMS, DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES,
COSTS, REASONABLE ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT
OR SEVERAL (COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR
DEFENDING ANY ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL
TAKEN FROM THE FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE
OR OTHER REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED,
WHETHER OR NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED
DAMAGES”), TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR
ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF)
ARISE OUT OF OR ARE BASED UPON: (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF
THE OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION
IN WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION
OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY FINAL
PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE
MADE, NOT MISLEADING; OR (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY
OF THE SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER LAW, INCLUDING, WITHOUT
LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR REGULATION THERE UNDER
RELATING TO THE OFFER OR SALE OF THE REGISTRABLE SECURITIES PURSUANT TO A
REGISTRATION STATEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH
(III) BEING, COLLECTIVELY, “VIOLATIONS”). THE COMPANY SHALL REIMBURSE THE
INVESTORS AND EACH SUCH CONTROLLING PERSON PROMPTLY AS SUCH EXPENSES ARE
INCURRED AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR DISBURSEMENTS OR OTHER
REASONABLE EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH CLAIM. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, THE INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(A): (X) SHALL
NOT APPLY TO A CLAIM BY AN INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A
VIOLATION WHICH OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE
IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO; (Y) SHALL NOT BE AVAILABLE TO THE
EXTENT SUCH CLAIM IS BASED ON A FAILURE OF THE INVESTOR TO DELIVER OR TO CAUSE
TO BE DELIVERED THE PROSPECTUS MADE AVAILABLE BY THE COMPANY, IF SUCH PROSPECTUS
WAS TIMELY MADE AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(C); AND (Z) SHALL
NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS
EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD. SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED
PERSON AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE
INVESTORS PURSUANT TO SECTION 9 HEREOF.

 

(B)                                 IN CONNECTION WITH A REGISTRATION STATEMENT,
EACH INVESTOR AGREES TO SEVERALLY AND NOT JOINTLY INDEMNIFY, HOLD HARMLESS AND
DEFEND, TO THE SAME EXTENT AND IN THE

 

8

--------------------------------------------------------------------------------


 

SAME MANNER AS IS SET FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS,
EACH OF ITS OFFICERS, EMPLOYEES, REPRESENTATIVES, OR AGENTS AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE
EXCHANGE ACT (EACH AN “INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED
DAMAGES TO WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER THE SECURITIES ACT, THE
EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE
OUT OF OR IS BASED UPON ANY VIOLATION (INCLUDING, WITHOUT LIMITATION, ANY
FAILURE BY THE INVESTOR TO SELL SECURITIES IN ACCORDANCE WITH THE PLAN OF
DISTRIBUTION INCLUDED IN THE REGISTRATION STATEMENT OR OTHERWISE NOT IN
COMPLIANCE WITH FEDERAL AND APPLICABLE STATE LAW), IN EACH CASE TO THE EXTENT,
AND ONLY TO THE EXTENT, THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH INVESTOR
EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT; AND, SUBJECT
TO SECTION 6(D), SUCH INVESTOR WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
SUCH CLAIM; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6(B) AND THE AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN
SECTION 7 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, FURTHER, HOWEVER, THAT THE
INVESTOR SHALL BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT AMOUNT OF A CLAIM
OR INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO SUCH INVESTOR AS A
RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION
STATEMENT. SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL
SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO
SECTION 9. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(B) WITH RESPECT TO ANY
PROSPECTUS SHALL NOT INURE TO THE BENEFIT OF ANY INDEMNIFIED PARTY IF THE UNTRUE
STATEMENT OR OMISSION OF MATERIAL FACT CONTAINED IN THE PROSPECTUS WAS CORRECTED
AND SUCH NEW PROSPECTUS WAS DELIVERED TO EACH INVESTOR PRIOR TO SUCH INVESTOR’S
USE OF THE PROSPECTUS TO WHICH THE CLAIM RELATES.

 

(C)                                  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT
OF ANY ACTION OR PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING)
INVOLVING A CLAIM, SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS
SECTION 6, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE
COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE
DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PERSON OR THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
RETAIN ITS OWN COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE
(1) COUNSEL FOR SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE
INDEMNIFYING PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE
INDEMNIFYING PARTY, THE REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON
OR INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING  INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING. THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL COOPERATE FULLY
WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY
SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND SHALL FURNISH TO THE
INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY
OR INDEMNIFIED PERSON WHICH

 

9

--------------------------------------------------------------------------------


 

RELATES TO SUCH ACTION OR CLAIM. THE INDEMNIFYING PARTY SHALL KEEP THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON FULLY APPRISED AT ALL TIMES AS TO THE
STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO. NO
INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY ACTION, CLAIM OR
PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER, THAT
THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS
CONSENT. NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR
ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT INCLUDE AS AN
UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH
INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A RELEASE FROM ALL LIABILITY IN
RESPECT TO SUCH CLAIM OR LITIGATION. FOLLOWING INDEMNIFICATION AS PROVIDED FOR
HEREUNDER, THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD PARTIES, FIRMS
OR CORPORATIONS RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE.
THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A
REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH
INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.

 

(D)                                 THE INDEMNIFICATION REQUIRED BY THIS
SECTION 6 SHALL BE MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE
COURSE OF THE INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR
INDEMNIFIED DAMAGES ARE INCURRED.

 

(E)                                  THE INDEMNITY AGREEMENTS CONTAINED HEREIN
SHALL BE IN ADDITION TO (I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON AGAINST THE INDEMNIFYING PARTY OR
OTHERS, AND (II) ANY LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO
PURSUANT TO THE LAW.

 


7.                                       CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that: 
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 


8.                                       REPORTS UNDER THE EXCHANGE ACT.


 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”) the Company agrees to:

 

10

--------------------------------------------------------------------------------


 

(A)                                  MAKE AND KEEP PUBLIC INFORMATION AVAILABLE,
AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144;

 

(B)                                 FILE WITH THE SEC IN A TIMELY MANNER ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND
THE EXCHANGE ACT SO LONG AS THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS (IT
BEING UNDERSTOOD THAT NOTHING HEREIN SHALL LIMIT THE COMPANY’S OBLIGATIONS UNDER
SECTION 4(C) OF THE SECURITIES PURCHASE AGREEMENT) AND THE FILING OF SUCH
REPORTS AND OTHER DOCUMENTS AS ARE  REQUIRED BY THE APPLICABLE PROVISIONS OF
RULE 144; AND

 

(C)                                  FURNISH TO EACH INVESTOR SO LONG AS SUCH
INVESTOR OWNS REGISTRABLE SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN
STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF
RULE 144, THE SECURITIES ACT AND THE EXCHANGE ACT, (II) A COPY OF THE MOST
RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND
DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION AS MAY BE
REASONABLY REQUESTED TO PERMIT THE INVESTORS TO SELL SUCH SECURITIES PURSUANT TO
RULE 144 WITHOUT REGISTRATION.

 


9.                                       AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least a majority of the Registrable Securities. Any amendment or
waiver effected in accordance with this Section 9 shall be binding upon each
Investor and the Company. No such amendment shall be effective to the extent
that it applies to fewer than all of the holders of the Registrable Securities.
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 


10.                                 MISCELLANEOUS.


 

(A)                                  A PERSON IS DEEMED TO BE A HOLDER OF
REGISTRABLE SECURITIES WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD
SUCH REGISTRABLE SECURITIES OR OWNS THE RIGHT TO RECEIVE THE REGISTRABLE
SECURITIES. IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR
ELECTIONS FROM TWO (2) OR MORE PERSONS WITH RESPECT TO THE SAME REGISTRABLE
SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF INSTRUCTIONS, NOTICE OR
ELECTION RECEIVED FROM THE REGISTERED OWNER OF SUCH REGISTRABLE SECURITIES.

 

(B)                                 ANY NOTICES, CONSENTS, WAIVERS OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS
AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED: 
(I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY
FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
(1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME. THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:

 

11

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Isonics Corporation

 

 

5906 McIntyre Street

 

 

Golden, CO 80403

 

 

Attention:

James E. Alexander, President

 

 

Telephone:

(303) 279-7900

 

 

Facsimile:

(303) 279-7300

 

 

 

With Copy to:

 

Burns, Figa & Will, P.C.

 

 

6400 South Fiddler’s Green Circle – Suite 1000

 

 

Greenwood Village, CO 80111

 

 

Attention:

Herrick K. Lidstone, Jr., Esq.

 

 

Telephone:

(303) 796-2626

 

 

Facsimile:

(303) 796-2777

 

If to an Investor, to its address and facsimile number on the Schedule of
Investors attached hereto, with copies to such Investor’s representatives as set
forth on the Schedule of Investors or to such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(C)                                  FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT
OR REMEDY UNDER THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING
SUCH RIGHT OR REMEDY, SHALL NOT OPERATE AS A WAIVER THEREOF.

 

(D)                                 THE LAWS OF THE STATE OF NEW JERSEY SHALL
GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND THE
INVESTORS AS ITS STOCKHOLDERS. ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW
JERSEY OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW JERSEY. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS FOR
THE DISTRICT OF NEW JERSEY SITTING NEWARK, NEW JERSEY, FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE
ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE
SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE
PROCESS IN ANY

 

12

--------------------------------------------------------------------------------


 

MANNER PERMITTED BY LAW. IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(E)                                  THIS AGREEMENT, THE IRREVOCABLE TRANSFER
AGENT INSTRUCTIONS, THE SECURITIES PURCHASE AGREEMENT AND RELATED DOCUMENTS
INCLUDING THE CONVERTIBLE DEBENTURE AND THE SECURITY AGREEMENTS DATED THE DATE
HEREOF (THE “SECURITY AGREEMENTS”) CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. THERE ARE
NO RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET
FORTH OR REFERRED TO HEREIN AND THEREIN. THIS AGREEMENT, THE IRREVOCABLE
TRANSFER AGENT INSTRUCTIONS, THE SECURITIES PURCHASE AGREEMENT AND RELATED
DOCUMENTS INCLUDING THE CONVERTIBLE DEBENTURE, AND THE SECURITY AGREEMENT
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.

 

(F)                                    THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS OF EACH OF THE
PARTIES HERETO.

 

(G)                                 THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.

 

(H)                                 THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT. THIS AGREEMENT, ONCE EXECUTED BY A PARTY,
MAY BE DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY
OF THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS
AGREEMENT.

 

(I)                                     EACH PARTY SHALL DO AND PERFORM, OR
CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL
EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE
INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY
THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF STRICT CONSTRUCTION
WILL BE APPLIED AGAINST ANY PARTY.

 

(J)                                     THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Investor Registration Rights
Agreement to be duly executed as of day and year first above written.

 

 

 

COMPANY:

 

 

ISONICS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 James E. Alexander

 

 

Title:

President and Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE OF INVESTORS

 

Name

 

Signature

 

Address/Facsimile
Number of Investors

 

 

 

 

 

Cornell Capital Partners, LP

 

By:

Yorkville Advisors, LLC

 

101 Hudson Street – Suite 3700

 

 

Its:

General Partner

 

Jersey City, NJ 07303

 

 

 

 

Facsimile:       (201) 985-8266

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Mark Angelo

 

 

 

 

Its:

Portfolio Manager

 

 

 

 

 

 

 

With a copy to:

 

David Gonzalez, Esq.

 

101 Hudson Street – Suite 3700

 

 

 

 

Jersey City, NJ 07302

 

 

 

 

Facsimile:       (201) 985-8266

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Attention:

 

Re:                               ISONICS CORPORATION

 

Ladies and Gentlemen:

 

We are counsel to Isonics Corporation, a California corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) entered into by and
among the Company and the investors named therein (collectively, the
“Investors”) pursuant to which the Company issued to the Investors shares of its
Common Stock, no par value per share (the “Common Stock”). Pursuant to the
Purchase Agreement, the Company also has entered into a Registration Rights
Agreement with the Investors (the “Investor Registration Rights Agreement”)
pursuant to which the Company agreed, among other things, to register the
Registrable Securities (as defined in the Registration Rights Agreement) under
the Securities Act of 1933, as amended (the “Securities Act”). In connection
with the Company’s obligations under the Registration Rights Agreement, on
                        , the Company filed a Registration Statement on
Form                (File No. 333-                     ) (the “Registration
Statement”) with the Securities and Exchange SEC (the “SEC”) relating to the
Registrable Securities which names each of the Investors as a selling
stockholder there under.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

 

 

Very truly yours,

 

 

 

 

 

[Law Firm]

 

 

 

 

 

By:

 

 

 

cc:                                 [LIST NAMES OF INVESTORS]

 

--------------------------------------------------------------------------------